AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


      WESLEY B. AMES and STANLEY R. AMES,                            )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:13-CV-0261-TOR
                                                                     )
    ED GRABLE, SR. as personal representative for the                )
            Estate of Rubye M. Ames,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                       recover from the
defendant (name)                                                                                                the amount of
                                                                            dollars ($             ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of           % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: All claims and causes of action in this matter are DISMISSED with prejudice.
’




This action was (check one):
’ tried by a jury with Judge                                                                        presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                        on the parties' Stipulated Notice of
      Dismissal of Complaint. ECF No. 59.


Date:     January 10, 2019                                                 CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda Hansen

                                                                              Linda Hansen, Deputy Clerk
